                                      Case 3:13-cv-00508-RCJ-CLB Document 205 Filed 09/07/21 Page 1 of 2



                                  1 J. Stephen Peek (1758)
                                    Jon T. Pearson (10182)
                                  2 Holland & Hart LLP
                                    9555 Hillwood Drive, 2nd Floor
                                  3 Las Vegas, NV 89134
                                    702.669.4600
                                  4 702.669.4650 fax
                                    speek@hollandhart.com
                                  5 jtpearson@hollandhart.com

                                  6 Counsel for Plaintiff David Jonathan Thomas

                                  7                                UNITED STATES DISTRICT COURT

                                  8                                     DISTRICT OF NEVADA

                                  9   David Jonathan Thomas,                           Case No. 3:13-cv-00508-RCJ-CLB
                                 10                  Plaintiff,                        Stipulation and Order Extending the
                                                                                       Deadline to Submit a Stipulation
                                 11   v.                                               Dismissing this Lawsuit
                                 12   Isidro Baca, et al.,
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                  Defendants.
    HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14

                                 15           The above-captioned parties stipulate and agree as follows:

                                 16           1.      On August 4, 2021, the parties participated in a settlement conference before

                                 17 Magistrate Judge Carla Baldwin. The conference resulted in a settlement, and the material terms

                                 18 were placed on the record by the Court. The Court later entered its minutes and directed the

                                 19 parties to file a stipulation dismissing this action no later than September 3, 2021. (ECF No. 203).

                                 20           2.      Defendants have prepared a proposed settlement agreement, and counsel for

                                 21 plaintiff David Thomas has had relatively minor comments to that agreement. Under the proposed

                                 22 settlement agreement, however, Mr. Thomas will need to personally sign. Counsel for Mr.

                                 23 Thomas has scheduled an in-person meeting with Mr. Thomas on September 11. This was the

                                 24 soonest that counsel for Mr. Thomas could drive to Carson City, sit down with Mr. Thomas to go

                                 25 over the settlement agreement, and obtain Mr. Thomas’s signature.

                                 26           3.      For these reasons, the parties request that the deadline to submit a stipulation

                                 27 dismissing this action be extended from September 3, 2021 to September 17, 2021.

                                 28

                                                                                       1
                                      Case 3:13-cv-00508-RCJ-CLB Document 205 Filed 09/07/21 Page 2 of 2



                                  1           IT IS SO STIPULATED.
                                  2           Dated: September 3, 2021.
                                  3

                                  4    /s/ Jon T. Pearson                              /s/ Douglas R. Rands
                                       J. Stephen Peek                                 Aaron D. Ford
                                  5    Jon T. Pearson                                  Attorney General
                                       Holland & Hart LLP                              Douglas R. Rands
                                  6    9555 Hillwood Drive, 2nd Floor                  Senior Deputy Attorney General
                                       Las Vegas, NV 89134                             State of Nevada
                                  7                                                    Public Safety Division
                                       Counsel for Plaintiff David Jonathan Thomas     100 N. Carson Street
                                  8                                                    Carson City, NV 89701–4717
                                  9                                                    Counsel for Defendants Isidro Baca,
                                                                                       Scott Kahler, Kathryn Reynolds,
                                 10                                                    James Stogner, and Elizabeth “Lisa” Walsh
                                 11

                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13           IT IS SO ORDERED.
    HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14

                                 15                                                  __________________________________
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                 16

                                 17
                                                                                               September 7, 2021
                                                                                     Dated: ___________________________
                                 18

                                 19

                                 20
                                      17335456_v1
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                       2
